Citation Nr: 0409805	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-16 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUE

Entitlement to service connection for a right knee disorder, 
claimed as secondary to the service-connected left knee 
degenerative joint disease, postoperative status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 1973 
to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Little Rock, Arkansas 
(RO).  


FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of chondromalacia 
patella of the right knee.

2.  The medical opinion in the August 2002 VA examination report 
indicates that the veteran's right knee disorder was not related 
to his left knee disorder but it was also noted that the examiner 
was unable to accurately specify the degree of aggravation imposed 
on the right knee by the service-connected left knee disorder.

3.  Medical opinions contained in VA medical treatment records 
relate the veteran's right knee disability to his service-
connected left knee disability.  

4.  A private medical opinion dated October 2003 states that the 
veteran's right knee disability is caused by the service-connected 
left knee disability.  

5.  A relationship between the veteran's right knee disorder and 
his service-connected left knee disorder has been shown. 


CONCLUSION OF LAW

The veteran's right knee disorder is proximately due to, or the 
result of, the service connected left knee disability.  38 C.F.R. 
§ 3.310(a) (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2003).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect to 
the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, it 
is the Board's conclusion that the new law does not preclude the 
Board from adjudicating the veteran's claim.  This is so because 
the Board is taking action favorable to the veteran by granting 
service connection; a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Service Connection

Service connection may be established for a current disability in 
several ways.  Service connection may be granted for a disability 
resulting from disease or injury incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2003).  

In this case, it is not contended, nor does the evidence show, 
that the right knee disability at issue had its onset in service 
or was aggravated during service.  Rather, the veteran contends 
that his service connected left knee disability has caused an 
interruption in his gait which in turn has caused him to develop a 
right knee disability.  

Service connection may also be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310(a).  This is commonly referred to 
as a claim for service connection on a "secondary" basis.

The veteran has a service-connected left knee disability defined 
as "degenerative joint disease, left knee, postoperative status" 
which is rated as 20 percent disabling.  The veteran claims that 
as a result of his service-connected left knee disability, he 
compensates in his walking gait and that this has caused him to 
develop a right knee disability.  

VA treatment records dating from 2001, reveal that the veteran had 
complaints of right knee pain and swelling.  An April 2001 
treatment record indicates that the veteran had a history of 
trauma to his left knee which resulted in overcompensating with 
the right knee, causing right knee pain and stiffness.  In 
November 2001, an examination of the veteran was conducted for 
treatment purposes at a VA orthopedic clinic.  The examining 
physician noted that the veteran had 8 to 10 months of symptoms of 
right knee pain, swelling, and giving out that was likely due to 
the fact that the left knee was traumatized while parachuting in 
the military.  Physical examination revealed extreme tenderness of 
the right knee, while a radiology examination revealed a meniscus 
tear of the right knee.  VA records also reveal that in January 
2002 arthroscopic surgery was conducted on the veteran's right 
knee for surgical treatment of chondromalacia and the meniscus 
tear.  

In August 2002, a VA Compensation and Pension examination of the 
veteran was conducted.  The examining physician noted the 
veteran's history of left knee disability and the recent history 
of right knee symptoms, as well as the January 2002 arthroscopic 
surgery to the right knee.  The veteran reported developing right 
knee stiffness and pain after walking approximately 200 yards in 
distance.  Physical examination revealed that the veteran walked 
with a limp on the right in a "stiff knee type gait."  Range of 
motion testing revealed extension to 5 degrees and flexion to 87 
degrees.  Parapatellar thickening indicative of scar tissue 
reaction or effusion was noted and the veteran had pain in the 
right knee on passive manipulation.  The diagnosis was 
chondromalacia patella of the right knee.  The examining physician 
stated, "I am unable to establish a relationship to the service-
connected degenerative joint disease in the left knee."  The 
physician's opinion was that the veteran had slight displacement 
of the patella of both knees which was developmental in origin and 
made him susceptible to knee injury.  However, the examiner 
further stated, "I am unable to accurately specify the degree of 
aggravation that is imposed on the right knee secondary to the 
left." 

The veteran submitted a medical opinion from a private orthopedist 
dated October 2003.  This physician's opinion was that the 
veteran's gait was altered by his service-connected left knee 
disability and that the veteran's gait compensation thus caused 
him to develop the current right knee disability.  

In November 2003, the veteran presented sworn testimony at a 
personal hearing held before the Board.  He testified about his 
current right knee symptoms and indicated that the opinions of his 
treating VA physicians' were that his right knee disability was 
related to his service-connected left knee disability.  

While the examining physician who conducted the August 2002 VA 
examination offered an opinion that the right knee disorder was 
not caused by the service connected left knee disability, it was 
also noted that the degree the left knee aggravated the left knee 
could not be specified.  Allen v. Brown, 7 Vet. App. 439 (1994) 
(en banc).  Additionally, there are two medical opinions of record 
which state that the right knee disorder was caused by the 
service-connected left knee disability.  A private orthopedist and 
the veteran's treating VA physician have indicated in separate 
medical opinions that the veteran's compensation in gait due to 
his service-connected left knee disability has resulted in his 
developing a right knee disability.  As such, service connection 
for a right knee disorder is granted. 


ORDER

Service connection for a right knee disorder is granted.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



